OPINION 03T THE COURT BY
HARTWELL-, J.
The motion for new trial is denied, as the record shows evidence in each case tending to support the verdict. To prepare and administer potions and receive compensation therefor, even although at the bidding of another, is sufficient to constitute the offence charged. Whether Hana acted as Waahia’s agent or partner is immaterial. The law recognizes no partners in criminal business, nor can agent or principal shift criminal responsibility on each other. To send for a patient, direct his treatment, order prescriptions, and through another to receive fees therefor, is also sufficient to constitute the- offence. Affirmative evidence of such acts is not to be set aside by this Court by reason of evidence that the defendant Waahia was not “ stopping ” at the house of the defendant Hana while the patient was suffering at the hands of one by the direction of the other. Waahia seems from the evidence to have been the moving spirit of the transaction. Her personal presence over the patient while her drugs were taking effect was not required in order to make out a case of practicing medicine without a license.
The negative and the contradictory evidence in such case was for the jury to consider, and is not ground for the Courts to act upon. Exceptions overruled.